Exhibit 10.1
Biodel Inc.
Amended and Restated 2004 Stock Incentive Plan
Restricted Stock Unit Agreement
To                     :
     Biodel Inc. (the “Company”) has granted you (the “Grant”) on
                    , 20      restricted stock units as set forth on Exhibit A
to this Agreement (the “RSUs”) under its Amended and Restated 2004 Stock
Incentive Plan (the “Plan,” which refers to RSUs as “Phantom Stock Awards”),
subject to the Vesting Schedule specified on Exhibit A.
     The Grant is subject in all respects to the applicable provisions of the
Plan. This Agreement does not cover all of the rules that apply to the Grant
under the Plan, and the Plan defines any capitalized terms in this Agreement
that this Agreement does not define.
     In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Vesting Schedule
  The Grant becomes nonforfeitable (“Vested”) as to some or all of the RSUs only
as provided on Exhibit A.
 
   
Distribution Date
  You will receive a distribution of shares (the “Shares”) of Company common
stock (“Common Stock”) equivalent to your Vested RSUs on the date determined
under Exhibit A (the “Distribution Date”), subject to any overriding provisions
in the Plan.
 
   
Limited Status
  You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the Shares, unless and until the Shares have
been issued to you on the Distribution Date. You will receive dividend
equivalents with respect to the RSUs, measured using the Shares they represent
and beginning as the RSUs become Vested, with the amounts payable with or
promptly after payment to shareholders of the dividends, but, in any event, no
later than March 15 of the year following the year in which such dividends are
declared.
 
   
Voting
  RSUs cannot be voted. You may not vote the Shares unless and until the Shares
are distributed to you.
 
   
Restrictions and Forfeiture
  You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the Shares until the Shares are distributed to you. Any
attempted Transfer that precedes the Distribution Date is invalid.
 
   
 
  Unless the Administrator determines otherwise at any time or Exhibit A
provides otherwise, if your service with the Company terminates for any reason
before all of your RSUs are Vested, then you will forfeit such

- 1 -



--------------------------------------------------------------------------------



 



     
 
  unvested RSUs (and the Shares to which they relate) to the extent that such
RSUs do not otherwise Vest as a result of the termination. The forfeited RSUs
will then immediately revert to the Company. You will receive no payment for
RSUs that you forfeit.

     
Additional Conditions
to Receipt
  The Company may postpone issuing and delivering any Shares for so long as the
Company determines to be advisable to satisfy the following:

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;
its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;
your complying with any requests for representations under the Grant and the
Plan; and
its or your complying with any federal, state, or local tax withholding
obligations.

     
Taxes and Withholding
  The RSUs provide tax deferral, meaning that they are not taxable to you until
you actually receive Shares on or around the Distribution Date. You will then
owe taxes at ordinary income tax rates as of the Distribution Date at the
Shares’ value.
 
   
 
  The Company is required to withhold (in cash from salary or other amounts owed
you) the applicable percentage of the value of the Shares on the Distribution
Date, regardless of whether you sell them. If the Company does not choose to do
so, you agree to arrange for payment of the withholding taxes and/or confirm
that the Company is arranging for appropriate withholding.  
Representations
from You
  If the Vesting provisions of your RSU grant are satisfied and you receive
Shares at a time when the Company does not have a current registration statement
(generally on Form S-8) under the Act that covers issuances of Shares to you,
you must comply with the following before the Company will release the Shares to
you. You must:

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and
agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:
a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

- 2 -



--------------------------------------------------------------------------------



 



the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

     
Additional Restriction
  You will not receive the Shares if issuing the Shares would violate any
applicable federal or state securities laws or other laws or regulations.
 
   
No Effect on
Employment
or Other
Relationship
  Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your employment or other relationship at any time,
with or without cause. The termination of your relationship, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason for
such termination, has the consequences provided for under the Plan and any
applicable employment or severance agreement or plan.
 
   
No Effect on
Running Business
  You understand and agree that the existence of the RSU will not affect in any
way the right or power of the Company or its stockholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.
 
   
Section 409A
  This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Vested portion is increased in connection with your “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) you are then a “specified employee” within the meaning
of Section 409A at the time of such separation from service (as determined by
the Company, by which determination you agree you are bound) and (y) the payment
under such accelerated RSUs will result in the imposition of additional tax
under Section 409A if paid to you within the six month period following your
separation from service, then the payment under such accelerated RSUs will not
be made until the earlier of (i) the date six months and one day following the
date of your separation from service or (ii) the 10th day after your date of
death. Neither the Company nor you shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. In any event, the Company makes no
representation or warranty and shall have no liability to you or any other
person, if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Code Section 409A but not to satisfy
the conditions of that section.

- 3 -



--------------------------------------------------------------------------------



 



     
Unsecured Creditor
  This Agreement creates a contractual obligation on the part of the Company to
make payment under the RSUs credited to your account at the time provided for in
this Agreement. Neither you nor any other party claiming an interest in deferred
compensation hereunder shall have any interest whatsoever in any specific assets
of the Company. Your right to receive payments hereunder is that of an unsecured
general creditor of Company.
 
   
Governing Law
  The laws of the State of New York will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary. If mailed, you should address it
to the Company’s Secretary at the Company’s then corporate headquarters, unless
the Company directs participants to send notices to another corporate department
or to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company’s personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants.
 
   
Plan Governs
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control.

                                  Biodel Inc.
 
                   
Date:
          By:        
 
                   

- 4 -



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     I acknowledge I received a copy of the Plan. I represent that I have read
and am familiar with the Plan’s terms. I accept the Grant subject to all of the
terms and provisions of this Agreement and of the Plan under which the Grant is
made, as the Plan may be amended in accordance with its terms. I agree to accept
as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

                     
Date:
                                     
 
                   
 
          Name:        
 
                   

     No one may sell, transfer, or distribute the securities covered by the
Grant without an effective registration statement relating thereto or an opinion
of counsel satisfactory to the Company or other information and representations
satisfactory to the Company that such registration is not required.

- 5 -



--------------------------------------------------------------------------------



 



Biodel Inc.
Amended and Restated 2004 Stock Incentive Plan
Restricted Stock Unit
Exhibit A
Recipient Information:

         
Name:
       
 
       
 
       
Signature: X
       
 
       

Grant Information:

                 
RSUs:
          Date of Grant:    
 
               

          Vesting Schedule   The Grant is Vested as to one-fourth of the RSUs on
each of the next four one year anniversaries of the Date of Grant (each a
“Vesting Date”), assuming you remain a service provider to the Company through
those dates.
 
            Any RSUs that would have Vested in the 12 months following your
death or Disability will Vest instead upon your death or Disability.
 
            If a Change of Control occurs before at least 50% of your original
number of RSUs have Vested, an additional number of RSUs will Vest upon closing
of the Change of Control such that you will be Vested, cumulatively, in 50% of
your RSUs, with payment of any such additional RSUs subject to the Section 409A
provisions in the agreement to which this Exhibit is attached. In addition, if
your employment ends on or within 12 months following the closing of a Change of
Control because (i) the Company terminates your employment without Cause (as
defined below and not on death or Disability) or (ii) you resign for Good Reason
(as defined below), any then unvested RSUs will Vest on your cessation of
employment.
 
        Grant Expiration Rules   You will forfeit any unvested portions of the
Grant immediately when you cease to be employed by (or a member of the Board of)
the Company.
 
        Distribution Date   Your Distribution Date for any then Vested RSUs will
be the earliest of the following:
 
       
 
      Your Separation from Service (as defined under Code Section 409A),

- 6 -



--------------------------------------------------------------------------------



 



         
 
      A Change in Control (subject to the provisions on Section 409A in the
agreement), or
 
       
 
      a date to be determined by the Company between January 1 and March 15 of
the year following the year in which portions of the RSUs Vest.
 
            Any RSUs that Vest after the Distribution Date (and have not been
forfeited on termination of employment) will have a Distribution Date as soon as
practicable after each Vesting Date but, in any event, no later than 30 days
thereafter. The Distribution Date may be revised as provided in the Plan in the
event of certain events involving the ownership of the Company.
 
       
Definitions
       
 
             Cause   For purposes solely of this Grant, termination of your
employment will be for "Cause” if it is for any of the following:
 
       
 
  (a)   Your refusal to carry out any of your material lawful duties or any
directions or instructions of the Board or senior management of the Company that
are reasonably consistent with those duties;
 
       
 
  (b)   Your failure to perform satisfactorily any of your lawful duties that
are consistent with duties for any similarly situated individual or any
directions or instructions of the Board or senior management that are consistent
with those duties, as long as you have been given notice and have failed to
correct any such failure within 10 days thereafter (unless any such correction
by its nature cannot be done in 10 days, in which event you will have a
reasonable time to correct the failure) and provided further that the Company
shall have no such obligation to give notice and you will have no such
opportunity to correct failures more than two times in any 12 calendar month
period;
 
       
 
  (c)   Your violation of a local, state or federal law involving the commission
of a crime, other than minor traffic violations, or any other criminal act
involving moral turpitude;
 
       
 
  (d)   Your gross negligence, willful misconduct, or breach of your duty to the
Company involving self-dealing or personal profit;
 
       
 
  (e)   Your current abuse of alcohol or controlled substances; deception,
fraud, misrepresentation or dishonesty; or any incident materially compromising
your reputation or ability to represent the Company with investors, customers or
the public; or

- 7 -



--------------------------------------------------------------------------------



 



         
 
  (f)   Your other material violation of any provision of any employment,
retention, severance, or change in control agreement covering you not described
in (a) or (b) above, subject to the same notice and opportunity-to-correct
provisions as are set forth in (b) above.
 
             Good Reason   For purposes solely of this Grant, your resignation
will be for “Good Reason” if it is for any of the following without your
consent:
 
       
 
  (a)   A material reduction of your annual base salary, regardless of any
change in your duties or responsibilities;
 
       
 
  (b)   Any material diminution in your position, authority, duties or
responsibilities or any other action by the Company that results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated and inadvertent action not taken in bad faith and
that is remedied by the Company within 10 days after the Company has received
notice of such action from you, provided that this clause (b) will only apply to
you if a substantially comparable provision also exists in an employment,
retention, severance, or change in control agreement covering you;
 
       
 
  (c)   The Company’s requiring you to be based at any office or location more
than 50 miles from the location of your then assigned worksite; or
 
       
 
  (d)   Any other material violation by the Company of any provision of an
employment agreement or other agreement under which you are providing services
to the Company.
 
            Notwithstanding the foregoing, no basis for a termination for Good
Reason will be deemed to exist unless you notify the Company in writing of any
event in (a) through (d) above within 90 days of the first occurrence of such
event and the Company or its successor fails to cure any such event within
30 days after receipt of the notice. Furthermore, your termination of employment
for Good Reason must occur no later than one year following the initial
existence of such condition.

- 8 -